Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 1 of 14 PageID: 958



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  SANOFI-AVENTIS U.S. LLC,


                      Plaintiff,

            v.                                            No. 3:21-CV-634

  U.S. DEPARTMENT OF HEALTH AND
  HUMAN SERVICES, et al.,

                      Defendants.


                 DEFENDANTS’ OPPOSITION TO MOTION TO INTERVENE

         Proposed intervenors in this case already have tried—and failed—to litigate the legality of

 Plaintiff Sanofi-Aventis U.S. LLC (“Sanofi”) and other drug manufacturers’ unilaterally imposed

 restrictions on 340B drug discounts in another federal district court. Proposed intervenors neglect to

 tell this Court that every one of the associations seeking to intervene here (hereinafter collectively

 “Covered Entities”) was a plaintiff in a suit, dismissed only a month ago, that sought unsuccessfully

 to commandeer Defendants’ (“HHS’s”) enforcement of the 340B statute against Sanofi and other

 pharmaceutical companies. Ignoring that court’s straightforward holding that the legality of Sanofi

 and its peers’ recent restrictions must be decided, in the first instance, in HHS’s ADR process (not in

 federal court), the Covered Entities now seek a second bite at the apple by intervening in this suit to

 again press their interpretation of the statute. But the Covered Entities are no more entitled to litigate

 the proper interpretation of the 340B statute in this suit than in the one that was just dismissed, and

 intervention should be denied for several reasons.

         First, the Supreme Court unequivocally has held that covered entities, like those seeking to

 intervene here, cannot litigate purported 340B violations because “Congress vested authority to oversee


                                                      1
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 2 of 14 PageID: 959



 compliance with the 340B Program in HHS and assigned no auxiliary enforcement role to covered

 entities.” Astra USA, Inc. v. Santa Clara Cty., 563 U.S. 110, 117 (2011). The Covered Entities’ attempt

 to intervene as defendant here, in place of the agency charged with enforcing the statute, is simply a

 creative recasting of precisely the type of suit Astra forbade. Second, this Court should not even reach

 the motion to intervene, because the Court should first address HHS’s forthcoming motion to dismiss

 for lack of subject-matter jurisdiction, which will demonstrate why this Court lacks jurisdiction to

 review the interpretation set forth in the Advisory Opinion. Intervention is improper when a court

 lacks subject-matter jurisdiction over the original action, and the intervention of a new party cannot

 cure a lack of jurisdiction. Third, even were the Court to reach the motion to intervene, the Covered

 Entities still do not have an interest in the outcome that is sufficient to meet the requirements of

 Federal Rule of Civil Procedure 24(a)(2). The Covered Entities have no independent right to defend

 the legality of government action, and their interests are adequately represented because the

 government is defending this suit vigorously and seeks the same outcome as would proposed

 intervenors—a complete denial of relief for the plaintiff. Instead, the Covered Entities seeking to

 intervene should present their views as amici curiae—as other groups of identically situated parties

 already have. Fourth, the Covered Entities cannot even meet the requirements for permissive

 intervention because they do not have any “claim or defense” for which there is an independent basis

 for jurisdiction, as required by Rule 24(b)(1)(B). The Covered Entities do not seek to assert any claim

 or defense of their own in this action; instead, the “defenses” listed in their proposed pleading merely

 consist of defenses they believe HHS should raise against the claims presented by Sanofi. And both

 Astra and the Covered Entities’ own recent, failed suit demonstrate that the Covered Entities cannot

 present any claim for 340B violations against either drug manufacturers or HHS.

         This Court should delay consideration of the Covered Entities’ motion to intervene until it

 has decided HHS’s forthcoming motion to dismiss, but if the Court reaches the motion to intervene,


                                                    2
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 3 of 14 PageID: 960



 it should be denied. As HHS already has communicated to the Covered Entities, the Government

 does not oppose participation by the proposed intervenors as amici curiae.

                                           BACKGROUND

         The relevant statutory and regulatory background, as well as the factual context surrounding

 Sanofi’s unilateral contract-pharmacy restrictions, are detailed in HHS’s Opposition to Sanofi’s

 Motion for Preliminary Injunction, see ECF No. 29 at 2-11. For brevity, HHS includes here only

 background specifically relevant to the Covered Entities’ intervention.

         On December 11, 2020, each of the Covered Entities seeking to intervene here sued HHS in

 the Northern District of California. ECF No. 1, Compl., Am. Hosp. Ass’n v. HHS, No. 20-cv-8806

 (N.D. Cal. Dec. 11, 2020). That same day the Covered Entities moved for emergency injunctive relief,

 seeking to compel HHS to enforce the 340B statute against Sanofi and other manufacturers, including

 orders “to require the Drug Companies to provide covered outpatient drugs at or below 340B ceiling

 prices to covered entities when they dispense those drugs through contract pharmacies,” along with

 orders for drug companies to issue refunds, and referral of Sanofi and other companies’ restrictions

 for the assessment of significant civil monetary penalties. Id., ECF No. 7, Mot. for Prelim. Inj.

         In addition to opposing the Covered Entities’ emergency motion, HHS moved to dismiss the

 suit in its entirety, arguing that claims for 340B violations must be decided, in the first instance,

 through HHS’s newly available ADR process. HHS’s motion demonstrated (1) that, under Astra,

 Covered Entities may not sue to enforce 340B requirements (regardless whether the agency or a drug

 manufacturer is named as the nominal defendant); (2) the Covered Entities could not establish

 jurisdiction under the Administrative Procedure Act (“APA”) because they did not challenge any final

 agency action; and (3) no jurisdiction exists for a court to review HHS’s enforcement of the statute

 because such decisions are committed to agency discretion under Heckler v. Chaney, 470 U.S. 821

 (1985). Only two days after HHS filed its motion, the court issued a show-cause order to the Covered


                                                    3
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 4 of 14 PageID: 961



 Entities, ordering them “to show cause in writing why this case should not be dismissed for lack of

 subject-matter jurisdiction.” Id. ECF No. 64 (casing fixed). The court also suspended hearing the

 Covered Entities’ preliminary-injunction motion until HHS’s motion to dismiss had been decided.

         Facing near-certain dismissal, the Covered Entities disavowed their previous request for

 sweeping injunctive relief requiring HHS to take specified enforcement actions, and instead recast

 their suit as one seeking to compel HHS to develop a new “enforcement policy.” Id. ECF No. 81,

 Resp. to Order to Show Cause and Opp. to Mot. to Dismiss.

         The Covered Entities’ attempt to transform their suit was unavailing: Less than one month

 ago, the Northern District of California dismissed the case, specifically agreeing with each of HHS’s

 jurisdictional arguments. See Am. Hosp. Ass’n v. Dep’t of Health & Human Servs., No. 4:20-cv-08806-

 YGR, 2021 WL 616323 (N.D. Cal. Feb. 17, 2021). Importantly for the present action, the court found

 the Covered Entities’ claims barred by Astra’s holding that litigation to enforce 340B requirements is

 “incompatible with the statutory regime” and that Congress had mandated resolution of disputes

 under the 340B Program in the agency’s ADR process. Id. at *5-6. Even though the Covered Entities

 had “creatively recast their claims,” the court found, they “seek precisely that which Astra forbids: the

 private enforcement of 340B program requirements.” Id.. The court then explained:

         Congress made explicit that alleged 340B Program violations are to be first adjudicated
         by HHS through an established ADR process. This process provides the agency an
         initial opportunity to develop rules and regulations applicable to the enforcement of
         the 340B Program requirements. Moreover, the panel consists of decisionmakers with
         intimate familiarity, technical knowledge, and understanding of the nuances inherent in the 340B
         Program. The judiciary has a prescribed role in this process, but its role comes only after
         the parties have participated in this ADR process. This Court will not otherwise short-
         circuit the foundational regime that Congress has enacted in the 340B Program.

 Id. at *6 (first emphasis added). The court further agreed with HHS that the Covered Entities had not

 challenged any final agency action, as required to maintain an APA suit, and that the relief sought

 would invade the unreviewable realm of prosecutorial discretion—even after the Covered Entities had

 “backtrack[ed] from their own requests for emergency relief.” Id. at *8.
                                                        4
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 5 of 14 PageID: 962



         In the meantime, several covered entities or associations of the same have moved to participate

 in this action as amici curiae, a role which permits them to provide this Court with potentially useful

 information regarding the real-world consequences and purported harms inflicted by Sanofi’s

 unilateral restrictions on access to discounted drugs. See Mot. for Leave to File Amicus Brief, Ryan

 White Clinics for 340B Access et al., ECF No. 36; Mot. for Leave to File Amicus Brief, Nat’l Ass’n of

 Comm. Health Ctrs., ECF No. 38. But, despite undersigned counsel having communicated to counsel

 for proposed intervenors that the government would not oppose their request to similarly participate

 as amici, the Covered Entities instead have moved to intervene as a defendant—a posture which would

 allow them to sidestep Astra and litigate claims under the 340B statute directly against Sanofi.

                                              ARGUMENT

         1. Intervention by the Covered Entities is barred by Astra.

         Even after explicitly being told by the Northern District of California that their challenge to the

 legality of Sanofi’s new restrictions must be adjudicated, in the first instance, in HHS’s ADR Process—

 not in federal court—the Covered Entities doggedly (and inexplicably) continue to instead pursue the

 same verboten result: private enforcement of 340B requirements, in direct contravention of Supreme

 Court authority. The procedural posture of this case, in which the Covered Entities wish to participate

 as defendants litigating 340B requirements against drug makers, is significantly more on-point with Astra

 even than the recent suit against HHS dismissed on these same grounds last month. Intervention must

 be denied because covered entities, like proposed intervenors here, cannot litigate 340B requirements

 outside the ADR process.

         The Supreme Court expressly confirmed that covered entities may not litigate 340B program

 requirements in Astra. See generally 563 U.S. 110. In that case, a collection of covered entities had sued

 drug manufacturers for purported overcharges on 340B-covered drugs. The Court rejected as

 “incompatible with the statutory regime” the covered entities’ efforts to sue to enforce 340B


                                                     5
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 6 of 14 PageID: 963



 requirements, regardless of the legal theory on which they based their claim. Id. at 113. This is because

 “Congress vested authority to oversee compliance with the 340B Program in HHS and assigned no

 auxiliary enforcement role to covered entities.” Id. at 117. The Court further made clear that the legal

 theory relied on by covered entities mattered not, in light of the evident “incompatibility of private

 suits with the statute Congress enacted.” Id. at 121; see also id. at 120 (“Far from assisting HHS, suits

 by 340B entities would undermine the agency’s efforts to administer both Medicaid and § 340B

 harmoniously and on a uniform, nationwide basis,” and create a “substantial” “risk of conflicting

 adjudications”).

         Finally, the Court noted that Congress had responded to reports of inadequate 340B oversight

 and enforcement, not by authorizing private suits by covered entities, but instead by providing for the

 establishment of an ADR process within the agency. Astra, 563 U.S. at 121-22, citing 42 U.S.C.

 § 256b(d). “Congress thus opted to strengthen and formalize” the agency’s enforcement, the Court

 found, “to make the new adjudicative framework the proper remedy for covered entities complaining

 of ‘overcharges and other violations of the discounted pricing requirements,’” with the agency’s

 resolution of ADR complaints subject to review under the APA. Astra, 563 U.S. at 121-22.

         The Covered Entities’ request to intervene here is barred by this unmistakable Supreme Court

 precedent. The calculus is not altered by the fact that the Covered Entities purport to ask this Court

 to allow them to defend the agency’s statutory interpretation; intervention will still permit covered

 entities and manufacturers to litigate between them claims for 340B program violations (here, the

 legality of Sanofi’s restrictions), which is precisely what the Supreme Court forbade. Stated plainly,

 Astra confirmed that covered entities simply may not sue, on any legal theory, to enforce their statutory

 entitlement to 340B discounted drugs (and instead must bring claims for violations in the ADR

 Process). Permitting associations of covered entities here to litigate the correctness of the HHS

 General Counsel’s statutory interpretation against a drug manufacturer would flout this precedent.


                                                    6
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 7 of 14 PageID: 964



 Intervention must be denied because it is HHS, not the Covered Entities, to which Congress has

 assigned oversight and enforcement of 340B. Id. at 118 (“A third-party suit to enforce” 340B

 requirements “is in essence a suit to enforce the statute itself,” and “[t]he absence of a private right to

 enforce the statutory ceiling-price obligations would be rendered meaningless if 340B entities could

 overcome that obstacle by suing” under creative legal theories). Indeed, the Covered Entities’ recent

 attempt to force HHS to take specified actions against Sanofi failed on this same ground. See Am.

 Hosp. Ass’n, 2021 WL 616323 (“Although plaintiffs here have similarly and creatively recast their claims

 as an APA action against HHS and the Secretary of HHS, this action is nothing more than an indirect

 action against the drug manufacturers themselves.”). 1

         2. The Court should consider HHS’s forthcoming motion to dismiss before ruling on
            the Covered Entities’ motion, because there is no basis for intervention in a suit
            over which the Court lacks subject-matter jurisdiction.

         The Court should not even reach the motion to intervene, because intervention is not proper

 in a case where a court lacks subject-matter jurisdiction. The Court should address HHS’s forthcoming

 motion to dismiss for lack of subject-matter jurisdiction and failure to state a claim or, in the

 alternative, for summary judgment first; HHS respectfully contends that this motion will be

 meritorious and will demonstrate why the Court lacks jurisdiction to decide, in the first instance, the

 correctness of the General Counsel’s statutory interpretation.

         A court generally should resolve issues of subject-matter jurisdiction before it considers other

 issues. Moreover, intervention does not affect the jurisdictional analysis. “Intervention cannot cure

 any jurisdictional defect that would have barred the federal court from hearing the original action.

 Intervention presupposes the pendency of an action in a court of competent jurisdiction and cannot



 1
    The Covered Entities may respond that nothing in Astra abrogated the ability to bring APA claims
 related to the 340B Program. That is true, but irrelevant, since the Covered Entities are not suing HHS
 under the APA (that attempt already has failed) but instead seek to participate as defendants, against
 drug maker Eli Lilly—which is precisely what the Supreme Court forbade.
                                                     7
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 8 of 14 PageID: 965



 create jurisdiction if none existed before.” 7C Charles Alan Wright, Arthur R. Miller & Mary Kay

 Kane, Federal Practice and Procedure § 1917 (3d ed. 2007) (footnote omitted); Fuller v. Volk, 351 F.2d

 323, 328 (3d Cir. 1965) (“[S]ince intervention contemplates an existing suit in a court of competent

 jurisdiction and because intervention is ancillary to the main cause of action, intervention will not be

 permitted to breathe life into a ‘nonexistent’ law suit.”); see also Hering v. Walgreens Boots Alliance, Inc.,

 341 F. Supp. 3d 412, 419 (M.D. Pa. 2018) (“[A] motion for intervention is not appropriate to cure lack

 of standing.”); In re Wellbutrin XL, 268 F.R.D. 539, 547 (E.D. Pa. 2010) (same).

         In response to Sanofi’s complaint, HHS expects to present the Court with strong grounds for

 dismissal. In particular with regard to the Advisory Opinion the Covered Entities seek to “defend,”

 HHS will show that no jurisdiction exists under the APA because the Advisory Opinion is not final

 agency action and because an adequate alternate remedy has been provided by Congress, and that the

 Opinion does not exceed statutory authority because the only obligations imposed on Sanofi flow

 directly from the 340B statute. This Court therefore should delay resolution of the Covered Entities’

 motion until it rules on HHS’s forthcoming motion to dismiss, which should be granted.

         3. The Covered Entities’ interests are adequately represented by HHS.

         A separate reason the Covered Entities fail to qualify for intervention as of right is that their

 interests are adequately represented by HHS—which shares the Covered Entities’ goal of repelling

 this lawsuit. It is the Department of Justice, not private parties like the Covered Entities, which is

 charged by Congress with the responsibility of defending federal agencies’ interpretation of federal

 law. See 28 U.S.C. § 516. Any unique views the Covered Entities wish to present to the Court should

 be provided through an amicus brief, not participation as a party, because the Department of Justice’s

 representation of HHS’s statutory interpretation is more than adequate.

         In U.S. v. Territory of Virgin Islands, 748 F.3d 514 (3d Cir. 2014), an inmate imprisoned by the

 Territory of Virgin Islands sought to intervene alongside the United States in a suit against the


                                                       8
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 9 of 14 PageID: 966



 Territory to ensure the respect of inmates’ Eighth Amendment Rights. Id. at 516. The Third Circuit

 affirmed that a “presumption of adequacy” attached given that the aligned party was a government

 entity, and held that proposed intervenor failed to show that he was not adequately represented by the

 government because his interests “not only overlap with those of the United States,” but were

 “essentially identical.” Id. at 520, 522. The court noted that the proposed intervenor had the same

 primary goal as the federal government. Id. at 522.

        This case is on all fours with Territory of Virgin Islands. The Covered Entities and HHS have the

 same primary goal in the litigation—to repel Sanofi’s challenge to the Advisory Opinion. This triggers

 a presumption of adequate representation. HHS’s general need to weigh other competing interests

 and the possibility that the Covered Entities may disagree with HHS about the minutiae of litigation

 strategy do not come close to rebutting that presumption.

        The Covered Entities make no serious attempt to address this standard. Instead, they assert in

 conclusory fashion that “Defendants’ interests [] diverge, as they disagree with Proposed Intervenors

 that HHS has the authority and obligation to enforce” the Advisory Opinion. Mot. 12. This assertion

 is patently false; in defending both against the Covered Entities’ suit in the Northern District of

 California and Sanofi’s emergency motion in this Court, HHS repeatedly has confirmed that covered

 entities must challenge Sanofi’s recent restrictions—as Congress mandated—in the agency’s ADR

 Process. Once an ADR Panel has determined whether Sanofi’s policy comports with the 340B statute,

 either side can seek judicial review of that ruling under the APA and HRSA can pursue various types

 of enforcement action if a violation is found. The Covered Entities’ suggestion that HHS has abdicated

 responsibility for enforcing the statute is meritless. Moreover, the Covered Entities purport to seek

 intervention to defend the legality of the statutory interpretation set forth in the Advisory Opinion—

 not to relitigate the scope of HHS’s enforcement efforts. HHS has not backed away from the Advisory

 Opinion’s interpretation in any way and will rely on that reasoning in its motion to dismiss Sanofi’s


                                                   9
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 10 of 14 PageID: 967



 suit, so there is no divergent interest whatsoever between the Covered Entities and HHS regarding

 the only matter about which the Covered Entities seek to intervene.

         The Covered Entities also claim that because HHS’s enforcement efforts thus far have been,

 in their view, inadequate, “[t]hat alone is sufficient to demonstrate that the government cannot and

 will not adequately represent the interests” of covered entities. Mot. 14. This assertion is baseless. The

 Covered Entities ignore entirely their own refusal to bring a petition in the ADR Process, where their

 claim against Sanofi must be decided, even after the Northern District of California agreed with HHS

 that the Covered Entities must pursue relief before the agency, not in federal court. More importantly,

 HHS vigorously is defending this suit, and soon will file a meritorious motion to dismiss for lack of

 jurisdiction. The Covered Entities’ threadbare speculation that “[i]t is … quite conceivable that the

 government’s defense … may be inadequate” is wrong as a matter of law—since HHS, the agency

 charged by Congress with implementing and enforcing the 340B statute, fully is defending its

 interpretation of the statute. It also is wrong factually, in light of HHS’s forceful defense both of

 Sanofi’s suit and those brought by other manufacturers in other districts. Equally false is the Covered

 Entities’ assertion that “HHS has never taken the position that it can or will enforce the statutes as

 interpreted.” Mot. 14. HHS successfully rebutted that same assertion in the Northern District of

 California litigation, and it is the Covered Entities that inexplicably refuse to bring a claim for relief

 before the agency where the legality of Sanofi’s policy and, if necessary, appropriate enforcement must

 be decided.

         To the extent that the Covered Entities may be seeking intervention in a misguided attempt

 to once again litigate against HHS—for example, by moving for relief enjoining HHS to enforce the

 340B statute in the manner, and on the timeframe, the Covered Entities prefer—any such attempt

 would once again be barred by Astra and principles of agency discretion and, now, res judicata to boot.

         The Covered Entities therefore cannot meet the standard for intervention as of right under


                                                    10
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 11 of 14 PageID: 968



 Federal Rule 24(a)(2). Moreover, any interest they have in providing to the Court facts in their

 possession regarding the harms inflicted by Sanofi’s restrictions can adequately be protected by filing

 a brief as amici curiae, as have other covered entities already. The Covered Entities seeking to intervene

 are in no way differently situated than other covered entities who have, consistent with the will of

 Congress, filed claims against Sanofi and/or other manufacturers in the ADR Process while seeking

 leave to participate as amici here.

         4. The Covered Entities cannot seek permissive intervention because they have no
            “claim or defense” of their own for which there would be an independent basis for
            jurisdiction.

         The Covered Entities also do not meet the requirements for permissive intervention under

 Rule 24(b)(1)(B) because they do not seek to present any claim or defense for which there is

 independent jurisdiction.

         Under Rule 24(b)(1)(B), a person seeking permissive intervention must present a “claim or

 defense.” Id It must be the kind of claim or defense “that can be raised in courts of law as part of an

 actual or impending lawsuit,” Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 n.18 (1997) (internal

 quotation omitted), and for which the court has “independent jurisdictional grounds,” Beach v. KDI

 Corp., 490 F.2d 1312, 1319 (3d Cir. 1974). In this case, there are no claims that have been raised or

 could be raised between Sanofi and the Covered Entities. Again, the dispute between those parties

 must be decided in the agency’s ADR process. Astra, 563 U.S. at 122. The Covered Entities lay out

 what they call “defenses” in their proposed answer, but these are not defenses that could be asserted

 by Covered Entities against claims brought by Sanofi. See Proposed Answer in Intervention, ECF No.

 34-2, Ex. B. Rather, they can only be viewed as defenses that the Covered Entities wish for HHS to

 raise against Sanofi’s claims. The Covered Entities have no authority whatsoever to raise defenses on

 the government’s behalf—nor to defend a federal agency’s interpretation of a federal statute on the

 agency’s behalf—and intervention does not give them any such authority. This principle is illustrated


                                                    11
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 12 of 14 PageID: 969



 by the fact that the Covered Entities seek to file an answer to Sanofi’s complaint—which would tee up

 resolution by this Court of the merits of the contract-pharmacy dispute—whereas HHS repeatedly

 has explained (and will demonstrate in its forthcoming motion to dismiss) that the matter must be

 decided, in the first instance, in HHS’s ADR process, not by this Court.

          At bottom, the Covered Entities could not state a claim (or raise a defense) against Sanofi,

 because litigation by covered entities over 340B Program violations unequivocally is foreclosed by

 Astra. And the Covered Entities cannot state a claim (or raise a defense) against HHS for similar

 reasons, as borne out by the recent dismissal of the Covered Entities’ attempt to do just that. The

 Covered Entities’ proposed “defenses” set forth in their proposed answer thus cannot support

 permissive intervention, because there is no claim the Covered Entities could litigate (as plaintiff or

 defendant) under the 340B statute over which the Court would have jurisdiction, unless and until an

 ADR Panel renders a final agency decision that may be challenged under the APA. Stated plainly, the

 Covered Entities have no “claim or defense” in common with HHS or Sanofi and therefore cannot

 meet the prerequisite for permissive intervention. The Covered Entities’ statutory right to 340B-

 discounted drugs does not give them a claim capable of resolution in federal court. Astra, 563 U.S. at

 121. The Covered Entities could serve a helpful role as amici, fleshing out the facts surrounding the

 340B Program—but cheering on HHS and hoping it prevails in litigation does not justify participation

 as a party in this litigation.

          Even if the Covered Entities could meet the requirement for intervention—and they cannot—

 the Court should exercise its discretion to deny permissive intervention given the potential for the

 addition of another party to complicate the proceedings and further burden the Court and the parties.

 Permissive intervention under Rule 24(b) is “highly discretionary.” Brody By and Through Sugzdinis v.

 Spang, 957 F.2d 1108, 1115 (3d Cir. 1992). This is particularly true when the agency already is burdened

 by defending similar, meritless suits, brought by separate pharmaceutical companies, now pending in


                                                   12
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 13 of 14 PageID: 970



 various district courts.

         Finally, the Court should deny permissive intervention for the additional reason that allowing

 private parties, like the Covered Entities, to litigate the proper interpretation and application of a

 federal statute alongside the agency charged with implementing that statute would severely curtail the

 discretion and authority Congress bestowed. As will be demonstrated in HHS’s forthcoming motion

 to dismiss, the proper application of the 340B statute to Sanofi’s restrictions must be decided, in the

 first instance, by the agency—not in this Court, in competing briefs between interested parties such

 as the Covered Entities and Sanofi. The attendant harms that may accrue to the agency from the

 Covered Entities’ participation is borne out by their attempt to answer Sanofi’s complaint, whereas

 HHS intends to demonstrate that the Advisory Opinion is not reviewable final agency action subject

 to challenge in this Court.

                                            CONCLUSION

         The Court should delay resolution of the Covered Entities’ intervention request until it has

 resolved HHS’s forthcoming motion to dismiss for lack of jurisdiction. If the Court reaches the

 motion to intervene, the request should be denied because the Covered Entities do not meet the

 requirements for intervention. Conversely, the Covered Entities should, if they choose, move to

 participate as amicus curiae as other covered entities already have done.



 Dated: March 22, 2021                            Respectfully submitted,

                                                  SARAH E. HARRINGTON
                                                  Deputy Assistant Attorney General

                                                 MICHELLE R. BENNETT
                                                 Assistant Branch Director


                                                    /s/ Kate Talmor
                                                   KATE TALMOR
                                                   (Maryland Bar)

                                                    13
Case 3:21-cv-00634-FLW-LHG Document 48 Filed 03/22/21 Page 14 of 14 PageID: 971



                                     RACHAEL WESTMORELAND
                                     JODY LOWENSTEIN
                                     Trial Attorney
                                     U.S. Department of Justice
                                     Civil Division, Federal Programs Branch
                                     1100 L Street, N.W.
                                     Washington, D.C. 20005
                                     (202) 305-5267
                                     kate.talmor@usdoj.gov
                                    Attorneys for Defendants




                                      14
